Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “attachment feature” in claims 1 and 16.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following recitations lack proper antecedent support:
Claim 1, line 8, “its own”
Claim 3, line 2, “it is”
Claim 10, line 2, “a hand”
Claim 15, line 2, “an end user”
Claim 16, line 6, “it is”
Claim 16, line 18, “a user’s hand”
The following recitations recite relative terms and the specification does not provide a standard for ascertaining the requisite degree, so that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and are accordingly indefinite:
Claim 1, line 9, “generally”
Claim 3, line 3, “generally”
Claim 4, line 5, “essentially”
Claim 16, lines 6, 17, 18, and 23, “generally”
Claim 17, line 6, “essentially”
Claim 12 recites “permanent drive implement” and it is not precisely clear what structure is intended by the term.  
Claims 2-15 and 17-20 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazier (US 6,286,395).  

Regarding claim 1, Frazier discloses a screwdriver (Fig 1 and annotated Fig 3, below), comprising: 
a shaft 3 having a first end, a second end (Fig 3), and a primary axis A, the shaft being structured and configured to transfer torque at the first end (Fig 1); 
a handle 11 coupled to the shaft at the second end of the shaft (Fig 3); and 



          
    PNG
    media_image1.png
    426
    365
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    593
    media_image2.png
    Greyscale


Regarding claim 3, Frazier discloses the limitations of claim 1, as described above, and further discloses wherein the handle is structured and configured generally parallel to the shaft such that it is ergonomically graspable by a user's hand with the user's hand generally wrapped around the primary axis of the shaft (Fig 1, above).

Regarding claim 12, Frazier discloses the limitations of claim 1, as described above, and further discloses that the shaft includes a permanent drive implement at the first end (square bit integral to the first end of shaft 3, Fig 3, defines a permanent drive implement, as best understood by Examiner).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, as applied to claim 1 above, and further in view of Wei (US 6,237,451, “Wei”).  

Regarding claims 2 and 11, Frazier discloses the limitations of claim 1, as described above, and Frazier further teaches the attachment feature is a stud to receive the corresponding socket of shaft 3 (Fig 3), but Frazier does not explicitly disclose that the stud feature is hexagonal.  The stud of Frazier is square which corresponds to the square sockets of the shafts and to the stud within the handle (Figs 1-3).  Wei is also concerned with a driving tool including a screwdriver and teaches providing a hexagonal shape as an attachment feature (Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Frazier by changing the square shaped attachment feature to a hexagonal shaped feature, as taught by Wei, as a known engaging shape to predictably and successfully allow connection and to permit torque applied to the attachment feature to be transferred to the shaft.   Configuring the square shapes as hexagonal would comprise replacing square studs with hexagonal studs and square socket with hexagonal sockets.   

Regarding claim 16, Frazier, as modified by Wei, discloses the limitations of claim 16, as described above in the rejection of claims 1-3, and further discloses a secondary driver shaft .

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, as applied to claim 1 above, and further in view of Bruggerman (US 5,526,724, “Bruggerman”).    

Regarding claims 4 and 10, Frazier discloses the limitations of claim 1, as described above, but does not explicitly disclose that the device further comprises a swivel feature coupled to the handle structured and configured to receive manual force applied along the primary axis of the shaft applied by a palm of a hand, whereby the swivel feature is further structured and configured to rotate about the primary axis of the shaft relative to the handle, thereby facilitating rotation of the shaft relative to the swivel feature as manual force is applied to the swivel feature as the swivel feature is held essentially stationary.
Bruggerman is also concerned with a screwdriver and teaches providing a swivel feature 121 (plastic spacer) and cap 118 to allow a user to apply an axial force while also applying a 
    PNG
    media_image3.png
    262
    627
    media_image3.png
    Greyscale


Regarding claims 5-6, Frazier, as modified, discloses the limitations of claim 4, as described above, and further discloses that the swivel feature is located at an upper end of the handle opposite the first end of the shaft, and the device further comprises a selectively-removable endcap of the handle (capable of being removed), wherein the swivel feature is rotatably attached to the selectively-removable endcap (4:37-55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier, in view of Bruggerman, as applied to claim 6 above, and further in view of Fruhm (US 5,265,504, “Fruhm”).    

Regarding claim 7, Frazier, as modified, discloses the limitations of claim 6, as described above, but does not explicitly disclose that the endcap of the handle provides access   

    PNG
    media_image4.png
    520
    837
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    762
    media_image5.png
    Greyscale


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, in view of Bruggerman and Fruhm, as applied to claim 7 above, and further in view of Hwaw, et al.  (US 4,768,137, “Hwaw”).    

Regarding claims 8-9, Frazier, as modified, discloses the limitations of claim 7, as described above, but does not explicitly disclose the illumination system, the power supply, and the switch, as recited in the claims.  Hwaw is also concerned with a screwdriver and teaches providing a light 2 integrated in the handle, the light being powered by batteries 7 also in the handle and controlled via a switch 4 (Figs 1 and 3), to illuminate a workspace, providing great visibility when the area is dark or dim (1:5-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Frazier, as modified, by adding an illumination system including a light bulb, and batteries and a switch, as taught by Hwaw, to allow a user to effectively and safely work in poorly-lit spaces, increasing the utility of the device and safety to a user.  


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, as applied to claim 1 above, and further in view of King, et al. (US 2019/0314962, “King”).  

Regarding claims 13-15, Frazier discloses the limitations of claim 1, as described above, but does not explicitly disclose a torque-measuring mechanism or a torque-limiting mechanism allowing a user to select a limit value.  King also also concerned with a screwdriver and teaches providing a torque-measuring mechanism (using sensors and a display) to allow a user to monitor the instant torque being transferred to the fastener [0018-19], and a torque-limiting mechanism [0020-22] that illuminates indicating lights when certain user pre-set torque threshold values are being approached or met [0023-25], [0052].  It would have been obvious to .    

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier, as modified by Wei, as applied to claim 16 above, and further in view of Bruggerman (US 5,526,724, “Bruggerman”).    

Regarding claim 17, Frazier, as modified, discloses the limitations of claim 16, as described above, and as further as modified by Bruggerman (as described in the rejections of claims 4-6 and 10) discloses the swivel feature, as required by the claim.  


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, as modified by Wei, as applied to claim 16 above, and further in view of King, et al. (US 2019/0314962, “King”).      

Regarding claims 18-20, Frazier, as modified, discloses the limitations of claim 16, as described above, and as further as modified by King (as described in the rejections of claims 13-15) discloses the torque measuring and limiting mechanisms, as required by the claims.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723